         Case 3:20-cv-02731-VC Document 1074 Filed 03/16/21 Page 1 of 3




STEPHANIE M. HINDS (CABN 154284)
Acting United States Attorney

SARA WINSLOW (DCBN 457643)
Chief, Civil Division

WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
NEAL C. HONG (ILBN 6309265)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7200
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov
        neal.hong@usdoj.gov

Attorneys for Federal Defendants

                               UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                   SAN FRANCISCO DIVISION

ANGEL DE JESUS ZEPEDA RIVAS, et al.,           )   CASE NO. 3:20-cv-02731-VC
                                               )
        Plaintiffs,                            )   DEFENDANTS’ STATUS UPDATE
                                               )   REGARDING COVID VACCINATIONS OF
   v.                                          )   DETAINEES AT MESA VERDE DETENTION
                                               )   FACILITY AND YUBA COUNTY JAIL
DAVID JENNINGS, et al.,                        )
                                               )
        Defendants.                            )
                                               )
                                               )
                                               )




DEFS.’ STATUS UPDATE REGARDING COVID VACCINATIONS OF DETAINEES AT MESA VERDE AND YCJ
No. 3:20-cv-02731-VC
         Case 3:20-cv-02731-VC Document 1074 Filed 03/16/21 Page 2 of 3




       Federal Defendants and GEO Defendants provide the following status update regarding COVID

vaccinations of ICE detainees at the Mesa Verde Detention Facility (Mesa Verde). Federal Defendants

additionally provide the following status update regarding COVID vaccinations of ICE detainees at the

Yuba County Jail (YCJ).

1.     Mesa Verde

       This week, Kern County made available the Janssen (Johnson & Johnson) COVID vaccine to

Mesa Verde to vaccinate detainees. Today, Mesa Verde offered vaccinations to 34 of the 36 detainees at

Mesa Verde. 1 20 detainees have accepted and been vaccinated, and 14 detainees have refused

vaccination.

       In advance of the vaccines being made available this week, Mesa Verde held a town hall meeting

for all detainees last Friday, March 12, where it informed the detainees that they would be offered the

opportunity to receive the vaccine. The detainees were also provided fact sheets in seven languages

regarding the vaccine. Counsel for GEO Defendants also reached out to class counsel last Friday to

inform them that Mesa Verde expected to receive vaccines this week, to send class counsel a copy of the

fact sheets, and to ask class counsel if they wanted to provide an additional message to the detainees

regarding vaccination. (Class counsel did not respond prior to the vaccines being offered today.) After

the vaccines were offered, counsel for GEO Defendants reached out to class counsel to inform them of

and identify the 14 detainees who had refused vaccinations. Counsel for GEO Defendants informed

class counsel that Mesa Verde medical staff had informed the refusing detainees that they could submit

sick call requests if they changed their minds about vaccination. Counsel for GEO Defendants

additionally encouraged class counsel to call Mesa Verde and ask to speak with the detainees if class

counsel desired to discuss the vaccination process with them. Mesa Verde is willing to vaccinate any

detainee who previously refused a vaccine, as long as vaccine supplies remain available.2




1 Two detainees have previously tested positive for COVID and are not eligible for vaccination until 90
days after their respective positive tests.
2 Mesa Verde has three unopened vials of vaccine left. Each vial contains five doses, but once a vial is
opened, it can be stored for only two hours at room temperature or six hours at refrigeration temperature,
after which it must be discarded.
DEFS.’ STATUS UPDATE REGARDING COVID VACCINATIONS OF DETAINEES AT MESA VERDE AND YCJ
No. 3:20-cv-02731-VC                       1
         Case 3:20-cv-02731-VC Document 1074 Filed 03/16/21 Page 3 of 3




2.     YCJ

       This week, Yuba County made available the Janssen (Johnson & Johnson) COVID vaccine to

YCJ to vaccinate detainees (both ICE detainees and County inmates). The County has informed Federal

Defendants that it is currently in the process of registering detainees who want the vaccine and will

begin vaccinating detainees once this process is complete and County Public Health approves

administration of the vaccine. The County has informed Federal Defendants that it expects that this will

occur within the next few days.

       In advance of the vaccines being made available this week, YCJ informed the ICE detainees at

YCJ last week that they would be offered the opportunity to receive the vaccine. Counsel for Federal

Defendants also reached out to class counsel last Thursday, March 11, to inform them that YCJ expected

to receive vaccines this week. All of the 12 ICE detainees at YCJ have expressed agreement to receive

the vaccine.



DATED: March 16, 2021                                 Respectfully submitted,



                                                      STEPHANIE M. HINDS
                                                      Acting United States Attorney

                                                      s/Shiwon Choe
                                                      SHIWON CHOE
                                                      Assistant United States Attorney

                                                      Attorneys for Federal Defendants


                                                      HINSHAW & CULBERTSON LLP

                                                      s/David S. Weinstein*
                                                      DAVID S. WEINSTEIN

                                                      Attorneys for GEO Defendants



* In compliance with Civil Local Rule 5-1(i)(3), the filer attests that all signatories have concurred in the
filing of this document.



DEFS.’ STATUS UPDATE REGARDING COVID VACCINATIONS OF DETAINEES AT MESA VERDE AND YCJ
No. 3:20-cv-02731-VC                       2
